ORDER
The Disciplinary Review Board on September 1, 1998, having filed with the Court its decision concluding that HOWARD J. HOFFMANN, formerly of WEST NEW YORK, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months, for violating RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with the ethics authorities) and RPC 8.4(a) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that HOWARD J. HOFFMANN is suspended from the practice of law for a period of three months, and until further Order of the Court, effective February 8, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*580ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.